Sub-Item 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On October 12, 2011, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 11,390 shares of common shares of beneficial interest issued by Senior Housing Properties Trust (CUSIP No.: 81721M109) (the "Common Shares") at a purchase price of $21.00 per share. The Common Shares were purchased from Jefferies & Company, Inc, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC, received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies & Company, Inc. Merrill Lynch, Pierce & Smith Incorporated Citigroup Global Markets Inc. Morgan Keegan & Company, Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC UBS Securities LLC Wells Fargo Securities, LLC BB&T Capital Markets, a division of Scott & Stringfellow, LLC Janney Montgomery Scott LLC JMP Securities LLC Oppenheimer & Co. Inc. BNY Mellon Capital Markets, LLC Comerica Securities, Inc. Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC SMBC Nikko Capital Markets Limited Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Funds Rule 10f -3 Procedures at a Board meeting held on March 8, 2012. These materials include additional information about the terms of the transaction. Table of Contents Underwriting We are offering the shares described in this prospectus supplement through the underwriters named below. Jefferies & Company, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup Global Markets Inc. are the representatives of the underwriters, and are the joint book-running managers for this offering. We have entered into an underwriting agreement with the underwriters. Subject to the terms and conditions of the underwriting agreement, each of the underwriters has severally agreed to purchase the number of shares listed next to its name in the following table: Underwriters Number of Shares Jefferies & Company, Inc. 1,580,000 Merrill Lynch, Pierce, Fenner & Smith Incorporated 1,580,000 Citigroup Global Markets Inc. 1,580,000 Morgan Keegan & Company, Inc. 600,400 Morgan Stanley & Co. LLC 600,400 RBC Capital Markets, LLC 600,400 UBS Securities LLC 600,400 Wells Fargo Securities, LLC 600,400 BB&T Capital Markets, a division of Scott & Stringfellow, LLC 39,500 Janney Montgomery Scott LLC 39,500 JMP Securities LLC 39,500 Oppenheimer & Co. Inc. 39,500 BNY Mellon Capital Markets, LLC 20,000 Comerica Securities, Inc. 20,000 Mitsubishi UFJ Securities (USA), Inc. 20,000 PNC Capital Markets LLC 20,000 SMBC Nikko Capital Markets Limited 20,000 Total 8,000,000 The underwriting agreement provides that the underwriters must buy all of the shares listed above if they buy any of them. However, the underwriters are not required to take or pay for the shares covered by the underwriters' over-allotment option described below. Our shares are offered subject to a number of conditions, including: receipt and acceptance of the shares by the underwriters; and the underwriters' right to reject orders in whole or in part. In connection with this offering, certain of the underwriters and securities dealers may distribute prospectuses electronically. S-10
